Case 2:20-mc-50443-SFC-APP ECF No. 4 filed 04/21/20                   PageID.92      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Sriakhil Gogineni,

       Plaintiff,

v.                                                   Case No. 20-mc-50443

Equifax Credit Information Services, Inc.,           Sean F. Cox
and Equifax, Inc.,                                   United States District Court Judge

      Defendant.
__________________________________/

     ORDER REMANDING THIS CASE TO THE 35TH DISTRICT COURT OF THE
                        STATE OF MICHIGAN

       Plaintiff originally filed this lawsuit against Defendant in the 35th District Court of the

State of Michigan. On February 25, 2020, the state court entered a stipulation and order that

purported to transfer the case to this Court under 28 U.S.C. § 1404. Because no party paid the

appropriate filing fee and because Defendants did not file a notice of removal, the Clerk of the

Court opened this case on a miscellaneous docket.

       After review of the docket, the Court was not convinced that this case was properly before

it. On April 1, 2020, the Court ordered Defendant to show cause why this case should not be

remanded to the state court as improperly transferred. On April 15, 2020, the Defendant filed a

response, which included several emails between the parties.

       Based on Defendant’s response and a review of the record, the Court concludes that this

case is not properly before it. Specifically, 28 U.S.C. § 1404—the vehicle by which the state court

purported to transfer this case—appears to govern when a federal district court may change a case’s


                                                1
Case 2:20-mc-50443-SFC-APP ECF No. 4 filed 04/21/20                      PageID.93      Page 2 of 2



venue to another federal district court. That statute does not allow a state district court to transfer

a case to a federal district court, and thereby sidestep the typical mechanism for removal and the

need for some party to pay the appropriate filing fee or fee related to a notice of removal.

          Moreover, Defendant’s response indicates that at least one reason that Plaintiff initiated

this “transfer” was because he wanted to avoid “further filing fees.” (ECF No. 3-1, PageID 80).

As Defendant points out, Plaintiff alone decided to file his case in state district court. He then

decided to seek damages in excess of that court’s jurisdictional limit. Yet he now appears to be

avoiding necessary prerequisites to getting his case before a court with the authority to hear his

claims.

          For these reasons, the Court ORDERS that this case be REMANDED to the 35th District

Court of the State of Michigan.

          This miscellaneous case is CLOSED.

          IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: April 21, 2020




                                                  2
